Citation Nr: 0610143	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-35 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received by the Board following certification 
of his appeal, the veteran requested a hearing before the 
RO's Decision Review Officer.  For that reason the Board 
finds that remand of the case is required.

The veteran claims to have undergone ear surgery at the VA 
Medical Center (MC) in Atlanta in 1971 or 1972.  The RO 
requested records from the VAMC in October 2002, and the VAMC 
responded that no records could be located and that they 
needed to know the date of last treatment in order to locate 
the veteran's records in the archives.  Documents in the 
claims file include an Exchange of Beneficiary Information 
from the VAMC indicating that the veteran was admitted in 
December 1971 for the treatment of hearing loss.  The RO 
should ask the VAMC to search the archives with a date of 
last treatment of December 1971 and December 1972 in order to 
determine whether the records of that treatment can be 
located.

The veteran claims to have PTSD as a result of his service in 
Vietnam.  In March 2002 the RO informed him of the evidence 
needed to substantiate that claim, and purportedly provided 
him a PTSD questionnaire for completion to document his in-
service stressors.  In his August 2002 notice of 
disagreement, however, the veteran asserted that he did not 
receive any request for a description of his stressors.  For 
that reason he should again be asked to provide a detailed 
description of his in-service stressors.  

The evidence also indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issues on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet.App. 181 (1992).

Accordingly, the case is remanded for the following action:


1.  Schedule a hearing before a Decision 
Review Officer.

2.  Ask the veteran to describe the 
details of his in-service stressors.

3.  If the above-requested development 
results in a description of the in-
service stressor(s), provide the veteran 
a psychiatric examination in order to 
determine whether his history and 
psychiatric symptoms meet the criteria 
for a diagnosis of PTSD.

4.  If the examination results in a 
diagnosis of PTSD that is related to 
service, make a determination on whether 
the veteran engaged in combat while 
serving in Vietnam.  If that 
determination is negative, request 
verification of the occurrence of the 
claimed in-service stressor(s) from 
appropriate sources.

5.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

6.  Ask the VAMC in Atlanta to search the 
archives for the records of the veteran's 
treatment in 1971 and/or 1972.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


